DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 19, “the image” is unclear which image is being referred to, as claims 1 and 11 refer to “images”, “a displayed image”, and “an image”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-13, and 15-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bodduluri et al (US Pub 2007/0078466).
Re claims 1, 2, 11, 12: Bodduluri discloses a system for a performing a procedure on a body surface of a patient, the system comprising:
a robotic arm that controls a position of a tool relative to a body surface of a patient during a procedure [0048, 0059; see the robot arm 27 and the harvesting tool 40]; 
a camera positioned to capture images of the body surface during the procedure [0048; see camera 48]; and 
a computing system coupled to the robotic arm and the camera, and configured to control the robotic arm during the procedure, said computing system programmed to provide, on a display screen, a user interface that includes functionality for a user to view the images and to interactively control movement of the tool relative to the body surface during the procedure, said computer system programmed to create an exclusion zone that corresponds to and encompasses a site operated upon with the tool, the exclusion zone representing a region to be excluded from further operations with the tool, said user interface configured to display a visual representation of the exclusion zone on a displayed image of the body surface, said computing system further programmed to select additional sites on the body surface such that the exclusion zone is avoided [0049, 0067, 0082, 0094, Figure 8; see the computer with software that digitizes images for display and identifies portions on the image; see the “user-interface” that is used to define a region on the scalp from which follicular units are to be harvested and defines a harvesting pattern while leaving behind an aesthetically acceptable pattern (i.e. an exclusion zone); see the segmentation of the image and the geometric profiles of the harvest and implant regions (i.e. additional regions for treatment) that are displayed as visually distinct from regions that are not harvested/implanted, wherein the regions outside of these target regions are excluded from operations of the tool and are thereby exclusion zones where no additional follicular units are harvested].
Further, the above functional steps are achieved with a non-transitory computer storage medium having instructions to perform the steps [0049, 0094; see the non-transitory medium with instructions and see the above citations].
Re claims 3, 13, 15: The exclusion zone has an elongate shape that is oriented by the computing system to correspond to a penetration angle of the harvesting tool [0115; see the implant site determined based on angle for the tool, wherein the implant site corresponds to an exclusion zone as described above which inherently has an elongate shape].
Re claims 5, 16: The tool is an implantation tool, and the exclusion zone defines a region, surrounding an implantation site, in which no additional implantation sites are to be selected [0017; see the implant tool, wherein the area outside the implant area is excluded as described above].
Re claims 6, 7, 17, 18: The system is configured to use at least one user-specified parameter to select at least a size of the exclusion zone and a minimum distance between sites [0094; see the geometic profiles determined from the harvest and implant regions, which correspond to the size of the zone outside these regions; and see the spacings between adjacent sites].
Re claims 8, 9, 19, 20: The user interface visually depicts the exclusion zone by modifying a color of a corresponding portion of the image and the system is programmed to automatically fill gaps between adjacent zones [0049; wherein the segmentation that defines the exclusion zone is visually/color distinct from the harvest/implant areas and this process also automatically fills gaps between adjacent areas as either a segmented portion of the treatment area or a segmented portion of the excluded area].
Re claims 10, 21: The computing system is programmed to display, on the displayed image of the body surface, a visual indication of a feature of the body surface to be operated on by the tool [0049; wherein the segmentation provides a visually distinction/indication of the region to be harvested/implanted].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodduluri et al (US Pub 2007/0078466).
Re claims 4, 14: Bodduluri discloses an elongated exclusion zone as a segmented portion outside of another defined region for harvesting/implanting [0067; see the defined patterns for the treatment regions], but does not discloses that the elongate shape is a tear-drop shape. However, it would have been obvious to generate a pattern that is tear-shaped depending on the particular patient and treatment location in order to have an aesthetically acceptable pattern that is created by the trailing portion of a tear shape. Such would be achieved through routine experimentation and would attain predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14, and 19 of U.S. Patent No. 10,188,466 in view of Bodduluri et al (US Pub 2007/0078466). ‘466 features a method and system for selecting a harvesting or implanting site including processing an image to determine an exclusion zone and also to determine additional sites on the body surface. ‘466 does not refer to a robot and/or camera for providing the images. However, Bodduluri teaches of both a robotic arm and a camera for providing images for a follicular procedure [0048]. It would have been obvious to the skilled artisan to modify ‘466 to includes the robot and camera as taught by Bodduluri, as these would facilitate the procedure by making it more accurate.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9, 11-18, and 34-36 of U.S. Patent No. 9,498,289 in view of Bodduluri et al (US Pub 2007/0078466). ‘289 features a method and system for selecting a harvesting or implanting site including processing an image to determine an exclusion zone and also to determine additional sites on the body surface. ‘289 does not refer to a robot and/or camera for providing the images. However, Bodduluri teaches of both a robotic arm and a camera for providing images for a follicular procedure [0048]. It would have been obvious to the skilled artisan to modify ‘289 to includes the robot and camera as taught by Bodduluri, as these would facilitate the procedure by making it more accurate.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 8,911,453 in view of Bodduluri et al (US Pub 2007/0078466). ‘453 features a method for selecting a harvesting or implanting site including processing an image to determine an exclusion zone and also to determine additional sites on the body surface. ‘453 does not refer to a robot and/or camera for providing the images. However, Bodduluri teaches of both a robotic arm and a camera for providing images for a follicular procedure [0048]. It would have been obvious to the skilled artisan to modify ‘453 to includes the robot and camera as taught by Bodduluri, as these would facilitate the procedure by making it more accurate.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 18, 20, and 23 of U.S. Patent No. 9,743,988 in view of Bodduluri et al (US Pub 2007/0078466). ‘988 features a system for selecting a harvesting or implanting site including processing an image to determine an exclusion zone and also to determine additional sites on the body surface. ‘988 does not refer to a robot and/or camera for providing the images. However, Bodduluri teaches of both a robotic arm and a camera for providing images for a follicular procedure [0048]. It would have been obvious to the skilled artisan to modify ‘988 to includes the robot and camera as taught by Bodduluri, as these would facilitate the procedure by making it more accurate.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 15/688,731 in view of Bodduluri et al (US Pub 2007/0078466). ‘731 features a system for selecting a harvesting or implanting site including processing an image to determine an exclusion zone and also to determine additional sites on the body surface. ‘731 does not refer to a robot and/or camera for providing the images. However, Bodduluri teaches of both a robotic arm and a camera for providing images for a follicular procedure [0048]. It would have been obvious to the skilled artisan to modify ‘731 to includes the robot and camera as taught by Bodduluri, as these would facilitate the procedure by making it more accurate.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793